Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 1, 4-6, 8-21 are pending in the instant application.  Claims 10-20 have been withdrawn from consideration as being drawn to a nonelected invention.  All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.  They represent the complete being presently applied to the instantly examined claims.  Response to arguments follow.  This action is FINAL.

Maintained Rejections

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8-9 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claims 1 and 21 recite abstract ideas that include mental processes and mathematical relationships and calculations.  This judicial 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to methods.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to abstract ideas but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the step of grouping by the specimen analyzer based on the fluorescence information is directed to a process including evaluation of data.  The broadest reasonable interpretation covers mathematical relationship of the fluorescence information specifically the fluorescence information of each sample into a group that comprises emptied neutrophils separated from NETs or a second group that comprises neutrophils without NETs by mentally determining the difference in the intensity of each sample or group.  The step of grouping by a specimen analyzer can further encompass a mathematical relationship of the fluorescence information by evaluating data from the fluorescence imaging data and graphing the data, as recited in claim 21.  The recitation of grouping based on fluorescence information is a recitation of either using mental analysis or mathematical relationship to evaluate data, the evaluation is a mental process and how the evaluation is implemented either mentally or using 
With regard to claims 4-5, the claims limit the type of scattered light from the fluorescence data but this does not further integrate the judicial exception as this limitation does not apply, rely on or use the judicial exception in a meaningful manner this only limits the type of data produced from the fluorescence imagining.  Claim 6 further limits the judicial exception of a mental process by including a third grouping of cells but this does not integrate the judicial exception as this further limits the juridical exception it does not apply or rely on the judicial exception or use the judicial exception.   Claim 8-9 further limits the osmotic pressure which only limits the type of osmotic pressure which does not use or rely on the judicial exception within the claim.  None of these claims recite additional elements that integrate the abstract idea. 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of preparing a measurement specimen from a biological specimen by providing blood cells, nucleic acid staining dye, an osmotic pressure regulating agent and a surfactant is well-understood, routine, and conventional activities in the art.  The providing a blood cells along with additional reagents merely instructs a scientist to use 
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

Response to Arguments
The response summarizes the rejection under 35 USC 101 on pages 6-7 and traverses the rejection on pages 8-12 of the remarks mailed 10/28/2020.  The response asserts that the claims have been amended to clarify that the various recited operations are performed by a specimen analyzer and not performed by the human mind.  The response asserts that the recited grouping operation cannot be considered to be directed to a mental process including evaluation of data.  This response has been reviewed but not found persuasive.  It is noted that the rejection has been amended to address the amendment to the claims and the rejection is not based on an abstract idea that is a mental process but an abstract idea that is a mathematical concept.  While the response traverses that the grouping operation would not be considered to recite a mental process or mathematical relationship in the manner contemplated under MPEP and asserts that the recited grouping operation which was relied upon to categorize the subject matter as being directed to a judicial exception is at base based on or merely involves a mathematical concept and points to MPEP 2106.04(a)(2). The response asserts that the claims do not recite ineligible mathematical relationships because the claims do not recite grouping operation using equations, formulates, or literally reciting a relationship between variable or numbers.  This response has been reviewed but not found persuasive. MPEP 2106.04(a)(2) addressed that a mathematical concept need not be expressed in mathematical symbols because words used in a claim operating on data to solve a problem can serve the same purpose as a formula.  In the instant case the recitation of grouping by the specimen analyzer based on the fluorescence information is words being used on data to solve a problem, specification analyzing the fluorescence information and grouping based on the data.  Additionally the recitation of by a specimen analyzer is merely adding the words apply it with the judicial exception and is a mere instruction to implement the 
The response assert that the office does not demonstrate that the claimed invention does not pass the Step 2A prong Two analysis.  The response asserts the claim must be evaluated as to whether the claim as a whole integrates the expectation into a practical application of the judicial exception.  The response asserts that the office action mentions only the grouping operation provides merely conclusory statues that the claims do not integrate the judicial exception into a practical application.  The response further asserts the office action ignores the other operations such as preparing and irradiating. The response points to MPEP 2106.05(a) that the examiners look at the claim as a whole. The response asserts that the grouping operation combined with the additional elements create a meaningful limit on the juridical exception.  The response asserts that the preparing steps includes neutrophils are altered in different shapes according to their NET state and by transforming neutrophils into a different state the preparing operation creates a meaningful limit on the alleged judicial exception.  This response has been reviewed but not found persuasive. It is noted that the claims do not require preparing neutrophils or require transforming neutrophils into a different state, the claims merely require providing a specimen containing blood cells and the wherein clause provides a characterization of neutrophils but the claim does not require that the blood sample comprises neutrophils or requires that the 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-9 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  This rejection was previously presented and is rewritten to address the amendment to the claims. 
The claims recite “forming emptied neutrophils” and “grouping, by the specimen analyzer based on the fluorescence information at least some of the cells in the measurement specimen into a first group comprising the emptied neutrophils separated from NETs and a second group comprising the neutrophils not having released NETs, the at least some of the cells grouped based on the difference in the intensity of the detected fluorescence, wherein the intensity of the detected fluorescence of the first group is lower than the second group” is not supported in the disclosure and raises the issue of new matter.  The specification discloses neutrophils not having released neutrophil extracellular traps (see para 10 of originally filed specification) however the specification does not disclose specimen comprising emptied neutrophils and the specification does not teach neutrophils containing substantially no chromatins forming emptied neutrophils separated from NETs.  The specification teaches in a measurement specimen a difference between the fluorescence intensity of particles after releasing neutrophil extracellular traps and the fluorescence intensity of neutrophils not having released extracellular traps is larger than in the case where the neutrophils not having released neutrophil extracellular traps are not stained (see para 11, page continued to page 6).  Additionally  paragraph 67 describes the scatter gram plot of figure 1 as detection area A1, A2, 
The response filed on 7/31/2019, pages 11-14, discusses NETs and the teachings in the specification (with regard to the published application), however the specification does not disclose a specimen comprising neutrophils without NETs or emptied neutrophils that contain no chromatins and neutrophils separated from NETs, as addressed above.  The response asserts that if a blood sample in which NET separation was not induced as measured by flow cytometry the neutrophils and neutrophils with NETs would be disperse broadly and points to paragraph 134 and figure 1.  The response asserts that figure 1 demonstrates neutrophils without NETs versus emptied neutrophils.  The response further asserts that neutrophils without NETs are damaged and thus nuclear staining with fluorescent dye is enhances and points to paragraph 25-26 and figure 1.  The description of the figure is a schematic diagram of a scatter gram of a biological specimen containing neutrophil extracellular traps according to a specimen analyzing method, described in the specification.  The description of figure 1 in the remarks does not have support in the instant disclosure.  Neither figure 1 nor the instant specification disclose that the areas in figure 1 represent a specimen containing neutrophils without extracellular traps and emptied neutrophils.  In fact as addressed above figure 1 as described in the specification teaches A1 is an area where a cluster of particles after releasing neutrophil extracellular trap appears, A2 is an .
Response to Arguments
The response traverses the rejection on pages 13-14 of the remarks mailed 10/28/2020.  The response asserts that the claims have been amended to recite a first group comprising emptied neutrophils separated from NETs and a second group comprising the neutrophils not having released NETs.  The response asserts that the recited elements can be found in the specification on paragraph 23 and 26. While paragraph 23 and paragraph 26 address the fluorescence intensity obtained from neutrophils not having released neutrophil extracellular traps higher than the fluorescence intensity obtained from neutrophil extracellular traps, this does not provide support for neutrophils having released neutrophil extracellular traps in a specimen that are induced to be separate from the NETs such that the neutrophils contain substantially no 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kono (US 2013/0101996 A1).  This rejection was previously presented and is rewritten to address the amendment to the claims.  
Kono teaches a detection method of activated neutrophils and classification of normal leukocytes and activated neutrophils.  Kono teaches using a device that comprises preparing a measurement, classification, detection and grouping detection results (see figure 6-7). Specifically Kono teaches a measuring appartus that is an automated multi-item blood cell analyzer that includes a measuring unit, data processing unit.  Kono teaches the measuring unit . 
Response to Arguments
The response traverses the rejection on pages 14-18 of the remarks mailed 10/28/2020.  The response addresses the invention and examiners rejection on pages 14-16 of the remarks.  The response asserts that Kono even after the cells are activated the nucleus of the neutrophils in Kono are still present inside the cells and the office has failed to establish that Kono discloses emptied neutrophils.  This response has been reviewed but not found persuasive.  Kono performs the same steps of the instant specification and therefore teaches emptied neutrophils and neutrophils not having released NETs.  Specifically the working examples of Kono teaches peripheral blood is obtained from a subject and mixed with PMA and a nucleic acid staining fluorescent dye and a control sample, a sample treated without PMA is added and both samples are measured by flow cytometry to obtain scattergrams.  In the instant specification, the working examples comprises a control sample and a sample mixed with PMA, phosphate buffer and nucleic acid staining dye and asserts the example exemplifies emptied neutrophils, neutrophils comprising NETs and lymphocytes (see example and figure 1, as addressed on page 14-15) therefore Kono inherently teaches the limitations of the claimed invention as the steps of Kono comprise the steps recited in the instant specification. Additionally it is noted that the claims do 
The response further asserts that the office action fails to establish how if neutrophils were to be emptied the fluorescence intensity of the dots in the circle would meet the parameters set forth in Kono would enable discernment from eosinophils because the emptied neutrophils would be lower due to the absence of a nucleus.  The response asserts that the office action does not establish that Kono teaches emptying neutrophils having released NETs and grouping the emptied neutrophils and neutrophils not having released NETs.  This response has been reviewed but not persuasive.  It is noted that the claims do not require discernment of eosinophils and Kono demonstrates the claimed steps as Kono teaches providing a blood sample, mixing the blood sample with and without PMA and measuring fluorescence intensity using flow cytometry and teaches grouping the cells into a first and second group.  The control sample of Kono comprises emptied neutrophils as the control sample of the instant specification serves as emptied neutrophils.  Additionally Kono teaches neutrophils treated with PMA have a strong fluorescence (see reference example 1) and teaches that activated neutrophils (not having released NETs) appear between a cluster containing eosinophils and neutrophils (emptied neutrophils) (see para 141) and therefore Kono teaches the active steps of the claimed method of preparing the specimen by a specimen analyzer, irradiant light on the specimen by the analyzer, and grouping by the specimen analyzer. It is noted that the steps and reagents disclosed in the 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634